 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacific Intermountain Express CompanyandInterna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, LocalUnion No.961. Case 27-CA-2544October 30, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNUpon a charge filed by the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local Union No. 961, hereincalled the Union, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 27 issued a complaint dated August 27, 1968against Pacific Intermountain Express Company, here-in called the Respondent, alleging that the Respon-dent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before a TrialExaminer were duly served on the parties to thisproceeding.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The complaint alleges, in substance, that on July 91968, the Union was duly certified as the exclusivebargaining representative of the Respondent's em-ployees in an appropriate unit, and that, on or aboutJuly 1, 1968, and thereafter, the Respondent refusedto recognize or bargain with the Union as suchexclusive bargaining representative, although on orabout July 1 and 19, 1968, the Union requested theRespondent to do so. On September 5, 1968,Respondent filed its answer to the complaint, inwhich it admitted in part and denied in part theallegations contained therein, and requested that thecomplaint be dismissed.On September 16, 1968, the General Counsel filedwith the Board a Motion for Summary Judgment,asserting that there were no issues of fact or lawrequiring a hearing, and requesting the issuance of aDecision and Order finding the violations as alleged inthe complaint and remedying the violations. There-after, on September 20, 1968, the Board issued anOrder Transferring Proceeding to the Board andNotice to Show Cause why General Counsel's MotionforSummary Judgment should not be granted.Pursuant thereto, Respondent filed a Response to theNotice to Show Cause with a supporting affidavit.Upon the entire record in this case, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTThe record before us establishes that the Unionfiled a petition in Case 27-RC-3386, seeking torepresent the Employer's three line driver dispatchersemployed at the Denver Terminal. After a hearing,the Regional Director for Region 27 issued a Decisionand Direction of Election on May 23, 1968, in whichhe found appropriate for bargaining the followingunit of employees:All line dispatchers employed by Pacific Inter-mountain Express Company, at 3223 East 46thAvenue, Denver, Colorado, but excludingall sales-men, guards, professional employees, and supervi-sors as defined in the Act and other employeespresently covered under a labor agreement.On June 1, 1968, the Respondent filed a Requestfor Review of the Decision and Direction of Election.It contended that the Regional Director's unit findingwas inappropriate on the ground that the linedispatchers are supervisors within the meaning ofSection 2(11) of the Act. On June 18, 1968 theBoard denied review, thereby affirming the correct-ness of the Regional Director's unit determination.On June 24, 1968, an election was held, in which amajority of the valid ballots were cast for the Union.No objections having been filed, the Union wascertified on July 9, 1968.On or about July 1, 1968, and continuing to date,and more particularly on July 1 and 19, 1968, theUnion requested, and is requesting that Respondentbargain collectively with it. On or about July 1, 1968,and continuing to date, and more particularly on July19, 1968, Respondent has refused to bargain collec-tively with the Union, and the Union filed the chargesupon which these proceedings are predicated.In its Response to the Notice to Show Cause,Respondent predicates its refusal to bargain upon itscontention that line drivers are supervisors within themeaning of the Act. Respondent accordingly conteststhe validity of the Board-conducted election and theCertification of Representative based thereon.It is well settled that in the absence of newlydiscovered or previously unavailable evidence, a res-pondent in a Section 8(a)(5) proceeding is notentitled to relitigate issues which were or could havebeen raised in the prior representation proceeding.'As the contentions now made were raised at the1Pittsburgh Plate Glass Company vN.L.R.B.,313 U.S. 146,TheSheffieldCorporation,163 NLRB No. 34, andCollins&Aikman Corp.,160 NLRB 1750173 NLRB No. 75 PACIFIC INTERMOUNTAIN EXPRESS COearlier hearing in the representation case, and wereconsidered and rejected, and as all factual allegationsof the complaint are admitted by Respondent'sanswer to the complaint or stand admitted by thefailure of Respondent to controvert the averments ofthe General Counsel's motion, there are no matters inissue requiring a hearing before a Trial Examiner.Accordingly, the General Counsel's Motion for Sum-mary Judgment is granted.On the basis of the record before it, the Boardmakes the following.FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is and has been at all times materialherein,a corporation duly organized and existingunder the laws of the State of Nevada and hasmaintained its principal place of business in Oakland,California,where it is engaged in the business of theinterstate transportationby truck ofvarious goodsand materials.As part ofits organization,Respondentoperates a terminal facility at3223 East 46th Avenue,Denver,Colorado, the onlylocation involved in thisproceeding.Respondent annually, in the course andconduct of its business operations derives income inexcess of$1millionfor theinterstate transportationof various goods and materials.It is admitted and wefind that Respondent is, and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, LocalUnion No. 961, is a labor organization within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA The Representation Proceeding1The unitThe following employees at the Respondent'sDenver, Colorado, operation constitute a unit appro-priate for collective bargaining within the meaning ofSection 9(b) of the Act:All line dispatchers employed by Pacific Inter-mountain Express Company at 3223 East 46thAvenue, Denver, Colorado, but excluding all sales-men, guards, professional employees, and supervi-sors as defined in the Act and all other employeespresently covered under a labor agreement.2.The certification471On June 24, 1968, a majority of the employees ofRespondent in said unit, in an election by secretballot conducted under the supervision of the Region-alDirector for Region 27 designated the Union astheir representative for the purpose of collectivebargaining with Respondent, and on July 9, 1968, theRegional Director for Region 27 certified the Unionasthe collective-bargaining representative of theemployees in said unit and the Union continues to besuch representative.B The Request To Bargain and theRespondent's RefusalCommencing on or about July 1, 1968, andcontinuing to date, and more particularly on July 1and 19, 1968, the Union has been requesting theRespondent to bargain collectively with it withrespect to wages, hours, and working conditions ofthe employees in the appropriate unit. At all timessince on or about July 1, 1968, and more particularlyon July 19, 1968, Respondent admittedly has refusedto recognize and bargain collectively with the Unionas exclusive collective-bargaining representative of allemployees in said unit.Accordingly,we find that the Respondent hasrefused to bargain collectively with the Union as theexclusive bargaining representative of the employeesin the appropriate unit, and that, by such refusal, theRespondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCEThe acts of the Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I above, have a close, intimate,and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom and, upon request, bargaincollectively with the Union as the exclusive represen-tative of all employees in the appropriate unit and, ifan understanding is reached, embody such under-standing in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services of their 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDselected bargaining agent for the periodprovided bylaw, we shall construe the initial year of certificationas beginning on the date the Respondent commencestobargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See:Mar-Jac Poultry Company, Inc ,136NLRB 785,Commerce Company d/b/a LamarHotel,140 NLRB 226, 229, enfd 328 F.2d 600(C.A. 5),cert.denied379 U.S. 817;Burnett ConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).CONCLUSIONS OF LAW1.Pacific Intermountain Express Company, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, LocalUnion No 961, is a labor organization within themeaning of Section 2(5) of the Act.3.All line dispatchers employed by Pacific Inter-mountain Express Company, at 3223 East 46thAvenue, Denver, Colorado, but excluding all sales-men, guards, professional employees, and supervisorsasdefined in the Act, and all other employeespresently covered under a labor agreement, constituteaunit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since July 9, 1968, the above-named labororganizationhasbeen certified as the exclusiverepresentativeof all employees in the aforesaidappropriate unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act5.By refusing on or about July 1 and 19, 1968,and at all times thereafter to bargain collectively withthe above-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.Pacific IntermountainExpress Company, Denver,Colorado, its officers, agents, successors, and assigns,shall:ICease and desist from.(a)Refusing to bargain collectively concerningwages,hours, and other terms and conditions ofemployment,with InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local Union No. 961, as the exclusivebargaining representative of its employees in thefollowing appropriate unit.All line dispatchers employed by Pacific Inter-mountain Express Company at 3223 East 46thAvenue, Denver, Colorado, but excluding all sales-men, guards, professional employees, and supervi-sors as defined in the Act and all other employeespresently covered under a labor agreement.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act-(a)Upon request, bargain with the above-namedlabor organization, as the exclusive representative ofallemployees in the aforesaid appropriate unit, withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and if an understand-ing is reached, embody such understanding in a signedagreement.(b) Post at its Denver, Colorado, place of business,copies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by theRegional Director for Region 27, after being dulysigned by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify said Regional Director for Region 27, inwriting, within 10 days from the date of this Decisionand Order, what steps Respondent has taken tocomply herewith.2 In the event that this Order is enforced by a decree of a UnitedStates Court of Appeals,there shall be substituted for the words "aDecision and Order," the words"a Decree of the United States Court ofAppeals Enforcing an Order."APPENDIXORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,NOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepoliciesof the National Labor Relations Act, as PACIFIC INTERMOUNTAIN EXPRESS CO.amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively withInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Local Union No. 961, as the exclusive representa-tiveof the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to wages, hours, and other terms andconditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.The bargaining unit is:All line dispatchers employed by Pacific Inter-mountain Express Company at 3223 East 46thAvenue,Denver,Colorado, but excluding allsalesmen, guards, professional employees, andsupervisors as defined in the Act and all other em-ployees presently covered under a labor agree-ment.PACIFIC INTERMOUNTAINEXPRESS COMPANY(Employer)473DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisNotice or compliance with its provisions, they maycommunicate directlywith the Board's RegionalOffice, New Custom House, 721 19th Street, Denver,Colorado 80202, Telephone 303-297-3551.